Citation Nr: 0109085	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for disability 
manifested by pain of the middle and/or lower portions of the 
spine.

3.  Entitlement to service connection for residuals of 
bilateral knee strains

4.  Entitlement to an initial rating in excess of 0 percent 
for hemorrhoids.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from January 1989 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying the 
veteran's claims of entitlement to service connection for 
fibromyalgia, disability manifested by pain of the middle 
and/or lower portions of the spine, and residuals of 
bilateral knee strains, as not well grounded.  Also, among 
other actions, the RO in December 1998 granted entitlement to 
service connection for hemorrhoids and assigned a 0 percent 
evaluation therefor, effective from July 16, 1998.

During the pendency of this appeal, a significant change in 
the law was effectuated.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Based on this legislative change, the RO has denied 
entitlement of the veteran to service connection for 
fibromyalgia, disability manifested by pain of the middle 
and/or lower portions of the spine, and residuals of 
bilateral knee strains on a basis that no longer exists.  
Moreover, the RO has not been afforded the opportunity of 
undertaking those actions necessary to ensure compliance with 
the notice and duty-to-assist provisions contained in the new 
law with respect to all of the matters on appeal.  The end 
result is that the veteran has not been informed of the VCAA 
provisions that may have applicability to the issues herein 
presented and he therefore may have been denied the 
opportunity to formulate appropriate argument on appeal to 
the Board.  It thus would be potentially prejudicial to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Moreover, the issue of the rating to be assigned initially 
for the veteran's hemorrhoids is one governed by the holding 
of the Court in Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found.)  The record does not reflect that Fenderson 
was considered by the RO in its adjudication of the veteran's 
claim for an initial rating in excess of 0 percent for his 
hemorrhoids, thereby warranting further action by the RO.  

Additional development of the evidence is likewise deemed to 
be in order as to each of the matters presented.  It is noted 
that, in his substantive appeal received by the RO in January 
2000, the veteran specifically referenced his receipt of 
ongoing VA medical treatment for his claimed back and knee 
disorders and for his hemorrhoids, but there is no indication 
that any attempt was made by the RO to obtain those records 
for review.  He also appears to be raising a claim for 
service connection for a back disability on a secondary basis 
which was not addressed by the RO.  As well, VA medical 
examinations were afforded the veteran in 1998 and 2000, but 
the examiners who performed those evaluations reported that 
the veteran's claims folder was not made available for 
review, with some failing to note whether in fact they had 
access to the veteran's claims folder.  While the absence of 
the claims folder does not necessarily render the 
examinations inadequate, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994), the examiners were in this instance deprived 
of the opportunity of reviewing medical data compiled in 
service in determining the nature and extent of the veteran's 
disablement.

As further medical input as to all of the issues on appeal is 
deemed advisable, the veteran is hereby advised of the 
importance of appearing for such evaluations.  In that vein, 
the veteran's attention is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for entitlement to service 
connection for fibromyalgia, disability 
manifested by pain of the middle and/or 
lower portions of the spine, and 
residuals of bilateral knee strains, and 
for the assignment of an initial rating 
in excess of 0 percent for hemorrhoids.  
The RO should further advise the veteran 
in writing of his right to submit any 
additional argument and/or evidence in 
support of such claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to copies of 
service medical or personnel records he 
may hold in his possession; statements 
from service medical personnel; "buddy" 
certificates or affidavits from fellow 
servicemen of family members; employment 
or retirement physical examinations; 
medical evidence from hospitals, clinics 
and private physicians by which or by 
whom the veteran may have been treated; 
letters written during service; 
photographs; pharmacy prescription 
records; or insurance examinations.  Such 
evidence should be relevant to the 
question of the service incurrence or 
aggravation of fibromyalgia, disability 
manifested by pain of the middle and/or 
lower portions of the spine, and 
residuals of bilateral knee strains and 
the initial rating to be assigned for 
hemorrhoids.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for service connection for 
fibromyalgia, disability manifested by 
pain of the middle and/or lower portions 
of the spine, residuals of bilateral knee 
strains, and hemorrhoids, since his 
discharge from military service.  The 
approximate dates of any such evaluation 
or treatment should be furnished by him 
to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA orthopedic examination for 
the purpose of determining the correct 
diagnosis and etiology of the veteran's 
claimed fibromyalgia, disability 
manifested by pain of the middle and/or 
lower portions of the spine, and 
residuals of bilateral knee strains.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  The examiner 
should indicate that the folder has been 
reviewed.  The examination is to include 
a review of the veteran's history and 
current complaints, as well as a 
comprehensive physical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  

It is requested that the orthopedic 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
each of the following:  

(a)  Does the veteran have 
chronic fibromyalgia; and, if 
so, whether it is at least as 
likely as not that the 
disability had its onset in 
service or is otherwise the 
result of any in-service event?

(b)  Does the veteran have a 
disability manifested by pain 
of the middle and/or lower 
portions of the spine; and, if 
so, whether it is at least as 
likely as not that the 
disability had its onset in 
service in service or is 
otherwise the result of any in-
service event or whether the 
disability is proximately due 
to or the result of or is being 
aggravated by the service 
connected disability of both 
shoulders?  Also, whether it is 
at least as likely as not that 
an arthritic process of the 
veteran's spine was manifested 
within the one-year period 
following the veteran's 
discharge from service in July 
1998; and, if so, the basis for 
the determination and the 
manifestations demonstrated 
during that period of time must 
be described in full?

(c)  Does the veteran have a 
chronic disability of the 
knees; and, if so, whether it 
is at least as likely as not 
that disability of either of 
the veteran's knees had its 
onset in service or is 
otherwise the result of any in-
service event?  Also, whether 
it is at least as likely as not 
that an arthritic process of 
either knee was manifested 
within the one-year period 
following the veteran's 
discharge from service in July 
1998; and, if so, the basis for 
such decision and the 
manifestations must be 
described in full?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

5.  The veteran is also to be afforded a 
VA hemorrhoid examination for the purpose 
of determining the current severity of 
his hemorrhoids.  The veteran's claims 
folder in its entirety is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  The examiner should indicate 
in the examination report that the folder 
was reviewed.  The examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  

The examiner should describe in detail 
the veteran's hemorrhoids and, 
specifically, whether the hemorrhoids are 
mild or moderate; whether they are large 
or thrombotic; whether they are 
irreducible; whether there is excessive 
redundant tissue; whether there are 
frequent recurrences; whether there is 
persistent bleeding; whether there are 
fissures and whether there is anemia 
attributable to the hemorrhoids.

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return each such examination for any and 
all needed action.  

7.  Lastly, the RO should readjudicate 
the issues of the veteran's entitlement 
to service connection for fibromyalgia, 
disability manifested by pain of the 
middle and/or lower portions of the spine 
on a direct and secondary basis (to 
include consideration of Allen V Brown, 7 
Vet. App. 430 (1995), and residuals of 
bilateral knee strains, and for the 
assignment of an initial rating in excess 
of 0 percent for hemorrhoids, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA; Fenderson, supra; and 38 C.F.R. 
§ 3.655, as applicable.  If any benefit 
sought on appeal is not granted, the 
veteran should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

